 

N TH FENERAL COURT OF THE DISIRCT oF SOUTH DAKOTA

EE ene,

 

 

 

ap eT

QUA emer

 

eee Riga ~ 4 WRIT OF FARCAS coRPUS
rant Nort gach, _| AND COUNTERCLAIM

a RTE EN Oy ye erat aera
See TTT earner in TER

oe ,

ssi wilfaUK (otsen Cee). oO livia us Ss feodlve WAAL, come

Oy Has este J) ofS, ao" ASfoud’s ia Frotly we
Co WW sely Boek you! wont, to be
“ Me he, VLA ated Ace aM Ca urt °f fod.”

FACTS. of Sea ps"

Se eg rt

i AS ont, su several dates. Aid Kee vloaly ote ‘cooucnl
ws Wk Mach +o s peck our cist the SG Netw k
| ©. Ten Wakes supporto ok yt,
aed an tue dhetes - Wpats, 2017 amd 6/ag8, tus
ott uc} Las Seut +e wauet We STenbakrn, “SSS.
wowe thes thy cate\jec) hodm: te tim
3. Ou the date

Qo BSE ust

 

oO Ws foray Ny

‘Tel, The ofrautt {ed a BB USC. SH

© “Tewlcker We Federal cn
Vid Sw BEB iy oHlh. } Nil Boek,

WS
Sy s} dae iMod uc Slo Wap SEU to v- Tentys
One +o Severn a no deudy, Qnrd +9 wee
PES Ving ewarl suc the sane SAH) (6/6/14, GAG

Protective WESSIFE) a
—&. Alsq ote 6/6 [i9, Wer Teuliokeu filed c Chowses sb
ws aaa Hee vo War Mout) 5 aye effect
COUSMAUS GSAS) the iualigugge’s sey and Gussty —

. total « WR c oj the off out wartliont GO preseiited

SWS of \Asy} cone vucke Peuakk ‘| PET,

Mas) a Pw hie Wiuulishc. ee
ates * Vw ves oPioakts relat to | = thty
IM ‘Cetofiedt BGAWS the eFaut. ann

OOD. issoed ond auch thie, Shere drake Bains

Geer and ak Ths. Kia oct Gow Pound,

wWitLoot CRUSE , 5 USS VANECSES SONY) sv ayes i.
— | KES NG |

: ee Z, [15 " Had iw POS GE a |
ow “ voesusttott apes QQ Canal Tou
‘oud | PERS | the oe SMe COUSP WORK Wi
c wohakinnd +0 keh sue Rent vwersy Ny
nee _ dened Lp ice| als jor WS CELE ( COTM} aud

Semply ms ed ou \her percephauio 4S oGoud Set
OW “se aeych to thc als) | someting,

cl detieved by ue jor, We Tewhageu © ue
South Atteucy

ANCLOSION 2 DEMAND FOR gener

Tas owly Haug, the offiows Lar“ PROAWISED ta CAPSS

(9)

  
FHC. wiIet COnNGS oO. i {oolen ta fy Emi. The =
chin thing the/ duc fear? 15 for then _/#
Arskaver FUuS mused Gis the na of hes
pol bicgl meek: Sometnih * GlfeGda p Cf) Pp
OWA Pe YY 0+ Mp5oanmscr. /Vo victim, No.

Cringe; Aa Crime, NG Case.

 

 

   

 

 

  

 

  

 

  

O SV Ov sect Gl)
7G Arce
Kort Ww 1¢ TQ. QW
Bb sertay cA 76 Tue (OCFS. | AC MV C lemtesp NC)
UM PrN eT de A I Pele ee Aineiclc
WA TG Teles a Letgeshnskdey te Hoard dennuict Ha t tes
; GAC ox! 6 Diss a XN rd otel The Gt igu
eee -Gsks__f )

 

are Beh a TPS
Pate Uns igh , ua (Be use

to os Vhs
—— eas

 

 

 

 
—_
s i

 

The Afbut cloms Gawese fo lui Good ugiua

A (7: / y s ::
FRTIOL "S a Ss CAA CY OA

sy ‘ ‘ (} ‘
CLA AGL vi A A LA, [s IGA 1 Te, f+ Aw .) {e\' Jt t
bh Ot \ Cj - [> as Lt ¢ : QO pert ny

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

See TP

spt Palisa aeons eS
_ stealing fe

 

fey COMMISSIA, expire)

eee s/5 pix

 

 

 

 

 

 

 

 

 

OLIEUS YAATOU A>

taieieiieigine TS

 

 

 

 

(4)
pitty: U.S. POSTAGE >p Prtney BOWES
“ 4S

(7

mT am Ee
Bante; if in'°* $ 000.50°
3 gers 0000340465 JUN 11 2019

Aanstopler (Geel The Liiug Wau
SOS N. Winncsola Ave.
8% Falls, SD, 5710u

ig? eee?
. a4 * .

   

Ss Coil Court Charly

400 S.*PAuih PS de: ‘AL

D1d0x Falls, oe :
Cor x7 sI Inmate Correspondence
ni S7iOATEeIa COGS Fagg ehh A geagl fede bt ff sbbd seg A] pHi ofan pig fed fifi gf

 
rela 3) BY
SOUTH DAKOTA
